DETAILED ACTION
This Office action is in response to the Amendment filed on 21 March 2022.  Claims 1-20 are pending in the application. Claims 1, 9 and 16 are independent. 

This Application, filed on 08/04/2020, is a continuation of PCT/CN2020/100466, filed 07/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: Lim et al., US PG pub. 20190393238 A1 is related to a three-dimensional memory device. Lim teaches a layer stack (UST, fig. 16) disposed over a substrate (10, fig. 16); a plurality of memory cells (MCT, fig. 1) disposed through the layer stack (UST, fig. 16) over the substrate (10, fig. 16);  a plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures, disposed through the layer stack (UST, fig. 16) to separate the plurality of memory cells (MCT, fig. 1) into a plurality of blocks; a dielectric material (GS, fig. 3 and Fig. 16), wherein: one or more air gaps (GS/VD, fig. 3 fig. 16; ¶0052) are formed in one or more gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures of the plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures by the dielectric material (GS, fig. 3 and Fig. 16). However, Lim fails to teach a dielectric material disposed on sidewalls of  at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure of the plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures; and an electrically conductive material in the at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure, wherein the dielectric material (GS, fig. 3 and Fig. 16) is between the electrically conductive material and the layer stack (UST, fig. 16) and an air gaps (GS/VD, fig. 3 fig. 16; ¶0052) of the one or more air gaps (GS/VD, fig. 3 fig. 16; ¶0052) is surrounded by the electrically conductive material in the at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure, as recited in independent claim 1. 
Lim teaches forming a layer stack (UST, fig. 16) over a substrate (10, fig. 16); forming a plurality of memory cells (MCT, fig. 1) through the layer stack (UST, fig. 16) over the substrate (10, fig. 16); forming a plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures through the layer stack (UST, fig. 16) to separate the plurality of memory cells (MCT, fig. 1) into a plurality of blocks; wherein: one or more air gaps (GS/VD, fig. 3 fig. 16; ¶0052) are formed in one or more gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures of the plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures by the dielectric material (GS, fig. 3 and Fig. 16). However, Lim fails to teach forming a dielectric material (GS, fig. 3 and Fig. 16) on sidewalls of at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure of the plurality of gate line slit (GS, fig. 16; fig. 2 and fig. 27) structures; forming an electrically conductive material in the at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure, wherein the dielectric material (GS, fig. 3 and Fig. 16) is between the electrically conductive material and the layer stack (UST, fig. 16) and an air gaps (GS/VD, fig. 3 fig. 16; ¶0052) of the one or more air gaps (GS/VD, fig. 3 fig. 16; ¶0052) is surrounded by the electrically conductive material in the at least one gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure, as recited in independent claim 9.
Lim teaches forming a layer stack (UST, fig. 16) over a first substrate (10, fig. 16), the layer stack (UST, fig. 16) comprising a plurality of first stack layers and a plurality of second stack layers alternately stacked, wherein the plurality of first stack layers comprise a first dielectric material (GS, fig. 3 and Fig. 16) and the plurality of second stack layers comprise a second dielectric material (GS, fig. 3 and Fig. 16); trimming the layer stack (UST, fig. 16) to form a staircase structure; forming a channel layer extending through the layer stack (UST, fig. 16) along a direction approximately perpendicular to the first substrate (10, fig. 16); forming a gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure extending through the layer stack (UST, fig. 16) along a direction approximately perpendicular to the first substrate (10, fig. 16). However, Lim fails to teach forming a dielectric material (GS, fig. 3 and Fig. 16) on sidewalls of the gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure; and forming an electrically conductive material in the gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure, wherein: the dielectric material (GS, fig. 3 and Fig. 16) is between the electrically conductive material and the layer stack (UST, fig. 16), and  an air gaps (GS/VD, fig. 3 fig. 16; ¶0052) is formed in the gate line slit (GS, fig. 16; fig. 2 and fig. 27) structure and surrounded by the electrically conductive material, as recited in independent claim 16. Claims 2-8, 10-15, and 17-20 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822